Title: To George Washington from Captain Henry Bedkin, 13 November 1779
From: Bedkin, Henry
To: Washington, George


        
          Sir
          Haverstraw [N.Y.] Novr 13th 1779
        
        Agreeable to Your Excellencys Command I have the Honor to transmit a Return of my Troop with the Cloathing Horses & accoutrements, & at the same time to lay before Your Excellency my further request.
        Your Excellency will perceive by my return that I have fifteen Men at present inlisted for three Years & I have the greatest reason to beleive the whole will inlist with me for the War, and as I have been in the service from the beginning of the War, part of the time Adjutant to Col. Moylan’s regiment & acquainted with the service of the Cavalry, I would Humbly request Your Excellency would permit me to recruit as Many Men as will Complete my Troop, that while I continue in the Army I may be inabled to render my Country Service & gain reputation to myself. I have the Honor to be Your Excellencys Most obedt Humble Servant
        
          Hy Bedkin Captn L.D.
        
      